Citation Nr: 1721687	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (claimed as a neck injury).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent since February 13, 2009 for left knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Adam Neidenberg


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1992 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board has recharacterized the claim for an acquired psychiatric disorder as reflected on the title page to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board acknowledges that the issues of entitlement to service connection for a left and right arm disabilities; entitlement to increased ratings for degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity; and entitlement to a total disability rating based on individual unemployability (TDIU) have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the service connection claims, as noted above, the Veteran has other issues pending before the AOJ.  In a June 2014 VA Form 21-0958 addressing those issues, he requested a Board hearing in relation to those claims, but also noted his neck claim and the fact that he has "pain in his neck" and "would like a hearing where I can explain myself."  Given this recent request for a hearing, which encompasses his neck claim, and the fact that the claim for a TDIU is pending before the AOJ to satisfy a hearing request and is intertwined with the claims currently before the Board, the Board will remand the appeal to schedule the Veteran for his requested hearing.

As to the left knee, the Veteran filed a timely Notice of Disagreement (NOD) with the March 2012 rating decision continuing the 10 percent rating for left knee patellofemoral pain syndrome.  See November 2012 NOD (noting disagreement as to the decisions on "both legs"); 38 C.F.R. § 20.201 (2012).  As no Statement of the Case (SOC) has been issued on that issue, such should be provided on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In this regard, the Board notes that an October 2011 VA examination report was associated with the record within one year of the December 2010 rating decision establishing service connection for a left knee disability.  As the AOJ never determined whether this report was new and material evidence as to the left knee claim adjudicated in the December 2010 rating decision, that decision never became final is the one on appeal for this issue.  38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Thus, the Veteran's entitlement to an increased initial rating since February 13, 2009 should be adjudicated in the SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing of his choice (Travel Board or videoconference).  The Veteran should be notified in writing of the date, time, and location of the hearing.

2.  Separately, issue an SOC addressing entitlement to an initial rating in excess of 10 percent since February 13, 2009 for left knee patellofemoral pain syndrome.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




